DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.

REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 21 recites the following limitations:  “ creating a job to store a file, the job specifying a set of attributes associated with the job; determining, based at least in part on the set of attributes associated with the job, a set of data storage parameters, the set of data storage parameters specifying a movement of the file amongst a set of data storage tiers, the set of data storage tiers including a source data storage tier and a destination data storage tier; determining, based at least in part on the set of data storage parameters, the source data storage tier; storing the file in a first directory corresponding to the source data storage tier; detecting a set of changes to the file, the set of changes comprising at least one of: a size of the file; and a modification time of the file; detecting, based at least in part on the set of changes and the set of data storage parameters, that the file is to be moved to a second directory, the second directory corresponding to the destination data storage tier; and moving the file from the first directory to the second directory.” 
Claim 28 recites the following limitations: “create a job, specifying a set of attributes, to store a file in a first directory corresponding to a source data storage tier, the set of attributes comprising a set of data storage parameters specifying a movement of the file from the source data storage tier to a destination data storage tier; store the file in the first directory; detect a set of changes to the file, the set of changes comprising at least one of: a size of the file; and a modification time of the file; and move the file from the first directory to a second directory corresponding to the destination data storage tier.”
Claim 35 recites the following limitations:
“create a job, specifying a set of attributes, to store a file in a source data storage tier, the set of attributes comprising a set of data storage parameters specifying a movement of the file from the source data storage tier to a destination data storage tier; store the file in a first directory corresponding to a source data storage tier; detect a set of changes to the file, the set of changes comprising at least one of: a size of the file; and a modification time of the file; and move the file from the first directory to a second directory corresponding to the destination data storage tier.”
The prior art of record Iyer et al (U.S 2017/0060918) teaches, over lifetime, files and data are move from an expensive quick-access storage to a less expensive slower-access storage. Kandamuthan et al (U.S. 9,990,156) teaches each backup operation includes a set of attributes, where the set of attributes indicating whether the backup operation is a full backup, or an incremental backup, identifying data of source data, size of backup data associated with the backup operation. However, the examiner cannot find a reasonable motivation to combine the 
Claims 22-27, 29-34, 36-40 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KHOA D DOAN/            Primary Examiner, Art Unit 2133